Citation Nr: 1807870	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  14-32 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic dermatitis (to include the matter of the propriety of the reduction in the rating from 30 to 10 percent, effective July 16, 2013).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1987 to July 1989.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In October 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  

As this matter involves the rating assigned for service-connected dermatitis, the Board stayed action on the case pending the resolution of VA's appeal of a United States Court of Appeals for Veterans Claims (CAVC) decision (Johnson v. McDonald, 27 Vet. App. 497 (2016)) that addressed the criteria for skin disability ratings to the United States Court of Appeals for the Federal Circuit.  However, on July 14, 2017, the Federal Circuit issued an opinion in Johnson v. Shulkin that reversed CAVC's decision.  Thus, the stay has been lifted, and the Board may proceed with adjudication in this matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the matter.

At the October 2015 Board hearing, the Veteran reported VA treatment providers treated his skin disability, including about two months prior to the hearing, using injected steroids.  He expected his VA treatment providers to continue to monitor the skin disability.  VA treatment records from November 2014 to the present are not associated with the record.  As all outstanding records of evaluations and treatment he has received for his skin disability during the evaluation period are constructively of record and pertinent evidence, they must be sought.
The case is REMANDED for the following:

1. The AOJ should secure for association with the record updated records of all VA treatment and evaluations the Veteran has received for his skin disability from November 2014 to the present (to specifically include treatment at Camp Hill VA Clinic). If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.

2. The AOJ should arrange for any further development suggested by the evidence received (e.g., an updated VA examination of the skin disability if indicated) then review the entire record and readjudicate the matter entitlement to a rating in excess of 10 percent for chronic dermatitis (to include the matter of the propriety of the reduction in the rating from 30 to 10 percent, effective July 16, 2013).  If the matter remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

